DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204 ([0023]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
            The specification does not contain the section titled “Summary of Invention” (see MPEP 608.01(d) and 37 CFR 1.73).

            In paragraph [0027], “particulate reservoir container 304” could be changed to “particulate reservoir container 302”.
            In paragraph [0034], “air valve 206” could be changed to “air valve 306”.
            In paragraph [0036], “baffle 402” could be changed to “baffle 404”.
            In paragraph [0036], “particulate delivery container 210” could be changed to “particulate delivery container 430”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2005/0089347) in view of Murakami et al. (US 2013/0209140).
Muramatsu et al. (…347) disclose an apparatus, comprising: a particulate reservoir container (42); an orifice positioned at an output portion of the particulate reservoir container ([0037]; and figure 1); and a baffle (60) that forces air through an air valve to direct the air below the level of particulates of print material to aerate the particulates of print material ([0032]-[0034]; and figure 1) [see Applicant’s claim 1].  A portion of the air valve is disposed within the particulate reservoir container (figure 1) [see Applicant’s claim 4].  A portion of the air valve is disposed externally of the particulate reservoir container (figure 1) [see Applicant’s claim 5].  The air valve has an input end opening into the baffle (figure 1) [see Applicant’s claim 6].  The air valve has a discharge end opening into the particulate reservoir container below the level of particulates of print material ([0032]; and figure 1) [see Applicant’s claim 7].  A system, comprising: a particulate reservoir container (42); an orifice positioned at an output portion of the particulate reservoir container ([0037]; and figure 1); and a baffle (60) coupled to an air valve, wherein the baffle forces air through the air valve to direct the air below a level of particulates of print material to aerate the particulates of print material ([0032]-[0034]; and figure 1) [see Applicant’s claim 8].  The air valve intersects with the orifice to direct the air at the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2005/008934) in view of Murakami et al. (US 2013/0209140) as applied to claim 1 above, and further in view of Koizumi et al. (US 2016/0288511).
Muramatsu et al. (…934) in view of Murakami et al. (…140) disclose the features mentioned previously, but do not disclose the baffle disposed within the particulate reservoir container.  Koizumi et al. (…511) disclose a baffle (10 and 11) disposed within a container ([0033]; and figures 2A and 4A-4C) [see Applicant’s claim 2].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the baffle disposed within the container, since as disclosed by Koizumi et al. (…511), such a placement of a baffle is well known in the art.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2005/0089347) in view of Murakami et al. (US 2013/0209140) as applied to claim 12 above, and further in view of Murakami et al. (US 2012/0014713).
Muramatsu et al. (…347) in view of Murakami et al. (…140) disclose the features mentioned previously, but do not disclose that the baffle is refilled with air upon compression via a one-way valve sealing mechanism.  Murakami et al. (…713) disclose a baffle (3f) that is refilled with air upon compression via a one-way valve sealing mechanism ([0533]-[0535]; and figure 48) [see Applicant’s claim 13].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed baffle that is refilled with air upon compression via a one-way valve sealing mechanism, since as disclosed by 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Okino et al. (US 2012/0014722) disclose a container and a baffle.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 24, 2022